EXHIBIT 10.5
 
 
Execution Copy
 
TERMINATION OF EMPLOYMENT AGREEMENT AND LIMITED RELEASE
 
This Termination of Employment Agreement and Limited Release (“Agreement”) is
made between David A. Schawk (“Employee”) and Schawk, Inc. (“Schawk”).
 
WHEREAS, the terms and conditions of Employee’s employment with Schawk, Inc.
(“Schawk”) are governed by the David A. Schawk Amended and Restated Employment
Agreement, dated October 1, 1994 (the “Employment Agreement”)
 
WHEREAS, Matthews International Corporation (“Matthews”) and Schawk are
contemplating entering into that certain Agreement and Plan of Merger by and
among Matthews, Moonlight Merger Sub Corporation, Moonlight Merger Sub LLC and
Schawk dated as of March 16, 2014 (the “Merger Agreement”); and
 
WHEREAS, as a condition precedent to the execution of the Merger Agreement,
Employee must terminate the Employment Agreement (but not his employment) as
provided herein.
 
NOW THEREFORE, intending to be legally bound and for good and valuable
consideration, Schawk and Employee agree as follows:
 
1.           Recitals.  The foregoing recitals are true and correct and
incorporated herein.
 
2.           Termination of Employment Agreement.
 
(a)           Notwithstanding any provision of the Employment Agreement to the
contrary, Employee and Schawk hereby agree that the Employment Agreement is
terminated, effective immediately.
 
(b)           The termination of the Employment Agreement contained herein does
not constitute a termination of Employee’s employment with the Company, and upon
the execution hereof he will continue to hold the position and office he held in
the Company immediately prior hereto, and he will continue to receive his
then-current base salary, eligibility for his annual bonus and long term
incentive opportunities, health & welfare and fringe benefits following the
execution hereof until changed by the Board of Directors of Schawk.
 
3.           No Further Obligations and Limited Release of Claims.
 
(a)           The Employee and Schawk acknowledge and agree that the termination
of the Employment Agreement does not result in any obligations of either
Executive or Schawk party under the Employment Agreement becoming due to either
party (including any successor entities), including without limitation, the
Employee’s obligation to remain subject to any restrictive covenants thereunder
and the Company’s (or any successor entity’s) obligation to make any payments or
benefits to the Employee, except as otherwise provided in Section 2(b) herein.
 
(b)           Employee further releases and forever discharges Schawk, Matthews,
and each of their direct and indirect subsidiaries, divisions, parents,
affiliates, companies under common
 


 
 
 

 
1

--------------------------------------------------------------------------------

 
Execution Copy

control of any of the foregoing, predecessors, successors, and assigns, and its
and their past, present and future shareholders, partners, principals, managers,
directors, officers, employees, agents, attorneys, employee benefit plans,
trustees and all others acting in concert with them, from any and all claims,
actions, suits, proceedings, complaints, causes of action, debts, costs and
expenses (including attorney’s fees), at law or in equity, known or unknown,
that Employee has or may have through the date Employee signs this Agreement,
arising out of, based on, or relating in any way to any payments or compensation
that otherwise may have been due and/or owing Employee under the Employment
Agreement.
 
(c)           Notwithstanding the foregoing, the limited release set forth in
Section 3(b) does not and is not intended to release any claims not specifically
referenced in Section 3(b) herein and/or that cannot be released by law,
including but not limited to claims for (i) vested pension benefits, (ii) rights
under current bonus plans, Long Term Incentive Plans and the like of the type
and consistent with the disclosures contained in Schawk’s 2013 Proxy Statement;
and (iii) amounts due under Clause 2(b).
 
4.           Consult With an Attorney.  Schawk hereby advise Employee to consult
with an attorney of Employee’s choice (at Employee’s expense) before Employee
signs this Agreement.  Schawk will rely on Employee’s signature on this
Agreement as Employee’s representation that Employee read this Agreement
carefully before signing it, and that Employee has a full and complete
understanding of its terms.
 
5.           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Illinois, without giving effect to
its principles of conflicts of law.
 
6.           Entire Agreement.  This Agreement reflects the complete
understanding between the parties concerning its subject matter, and supersedes
any and all prior agreements, promises, representations or inducements
concerning that subject matter.
 
7.           No Admissions.  Neither the execution of this Agreement nor the
performance of its terms and conditions shall be construed or considered by any
party or by any other person as an admission of liability or wrongdoing by
either party.
 
8.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be considered an original instrument and all of
which together will be considered one and the same agreement and will become
effective when all executed counterparts have been delivered to the respective
parties.  Delivery of executed pages by facsimiles transmission or e-mail will
constitute effective and binding execution and delivery of this Agreement.
 
9.           Assignment.  This Agreement shall be binding upon and shall inure
to the benefit of Schawk and its respective successors and assigns.
 
[The rest of this page is intentionally left blank.]
 


 
 
 

 
 
2

--------------------------------------------------------------------------------

 
Execution Copy

      10.           Acknowledgements.  Employee hereby acknowledges that
Employee (a) has read this Agreement and understands all of its provisions; and
(b) voluntarily enters into this Agreement, which is contractual in nature.
 
Witness:
   
SCHAWK, INC.
 
        By:
/s/Timothy J. Cunningham
   
 
    Title:
EVP & CFO
   
 
     
 
 

 
 
Witness:
 
   
 
        By:
/s/David A. Schawk
   
 
     
David A. Schawk
   
 
     
 
 

 


 
 
 

 
 
3
 
 
